Citation Nr: 1415466	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-12 427	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease for the period prior to September 20, 2013. 


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Manchester, New Hampshire, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's appeal for an initial evaluation in excess of 30 percent for his ischemic heart disease was previously before the Board in August 2013, when it was remanded for further development.  After the requested development was completed, the evaluation was increased to 100 percent, effective from September 20, 2013.  This represented a complete grant of the benefit sought on appeal from that date.  The matter of entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease prior to September 20, 2013 has been returned to the Board for further consideration.  


FINDING OF FACT

On January 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


